Per Curiam.
The non est returned upon the writ ©f execution issued upon the judgment rendered in the action of scire facias, may be so far impeached, that the defendant may shew in evidence, that Robert Works, the bail, was of sufficient property to respond the judgment on the 10th of August, 1796, when the writ of execution on the sci. fa. is dated and was issued.
Samuel Miller and Daniel Chipman, for the plaintiff.
Ames Marsh and W. C. Harrington, for defendant.
The defendant failing to shew this, a verdict was taken for the plaintiff by consent, subject to the opinion of the Court on the point reserved.
Verdict for plaintiff, 210 dols. 25 cts.